FILED
                             NOT FOR PUBLICATION                            JAN 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS



                             FOR THE NINTH CIRCUIT



JOHNSON NAPITULPULU,                             No. 10-71673

               Petitioner,                       Agency No. A095-634-743

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 15, 2013 **

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Johnson Napitulpulu, a native and citizen of Indonesia, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for an

abuse of discretion the BIA’s denial of a motion to reconsider. Cano-Merida v.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
INS, 311 F.3d 960, 964 (9th Cir. 2002). We dismiss in part and deny in part the

petition for review.

      We lack jurisdiction to review Napitulpulu’s contentions related to asylum

and equitable tolling of the one-year filing requirement because he failed to raise

them to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004). We

do not consider the 2010 U.S. Department of State International Religious

Freedom Report for Indonesia that Napitulpulu attached to his opening brief. See

Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc) (this court’s review is

limited to the administrative record).

      The BIA did not abuse its discretion in denying Napitulpulu’s motion to

reconsider his withholding of removal claim in light of this court’s disfavored

group cases because Napitulpulu did not demonstrate sufficient individualized risk

to show it is more likely than not he would be persecuted in Indonesia. See Halim

v. Holder, 590 F.3d 971, 979 (9th Cir. 2009); Wakkary v. Holder, 558 F.3d 1049,

1066 (9th Cir. 2009) (“[a]n applicant for withholding of removal will need to

adduce a considerably larger quantum of individualized-risk evidence to prevail

than would an asylum applicant”). We reject Napitulpulu’s requests that the court

reconsider its stance regarding a pattern or practice of persecution or require the

agency to revisit the issue in light of the 2010 religious freedom report.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.

                                           2                                    10-71673